On April 12, 1928, Bazetta township rural school district in Trumbull county was dissolved, and on the same day a new township rural school district was created, known as the New *Page 263 
Bazetta township rural school district. The new district was composed of all of the territory in the former district, and there was added thereto 300 acres of land in the northwest corner of Howland township and 600 or 700 acres in the northeast corner of Warren township in said county. The two tracts of land added to the old district to make up the new were parts of Howland township and Warren township, respectively. Within 30 days following April 12, 1928, a written remonstrance was filed with the county board of education, containing the signatures of a majority of all the qualified electors of the Bazetta township rural school district and a majority of all of the electors in each of the tracts taken from Howland township and Warren township, respectively. The remonstrance did not contain the signatures of any electors in those portions of Howland township and Warren township not included in the New Bazetta township rural school district. Neither did the total number of electors whose signatures appeared on the remonstrance constitute a majority of all of the electors of the old rural district and Howland township and Warren township. The board of education held that the remonstrance did not contain the signatures of a majority of the qualified electors of the "territory affected," as provided in Section 4736 of the General Code, and the remonstrance was therefore disregarded.
Suit was thereupon brought in the court of appeals of Trumbull county, upon an agreed statement of facts, to determine the sufficiency of the petition. That court held, upon the authority of State, ex rel. Grace, v. Howard, Treas.,101 Ohio St. 532, *Page 264 130 N.E. 940, that the remonstrance was required to contain a majority of all of the electors of the Bazetta township rural school district and of all of the electors of Howland and Warren townships. This court is of the opinion that, upon the authority of that case, the judgment of the court of appeals must be affirmed.
Judgment affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON, JONES and MATTHIAS, JJ., concur.